Case 19-12220-KBO   Doc 180   Filed 12/21/19   Page 1 of 3
                           Case 19-12220-KBO                Doc 180        Filed 12/21/19          Page 2 of 3
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 19-12220-KBO
Yueting Jia                                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: BonnieA                      Page 1 of 2                          Date Rcvd: Dec 19, 2019
                                      Form ID: pdfodc                    Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.
db             +Yueting Jia,    91 Marguerite Drive,    Rancho Palos Verdes, CA 90275-4476
aty            +Andrew D. Behlmann,     Lowenstein Sandler LLP,    One Lowenstein Drive,    Roseland, NJ 07068-1791
aty            +Benjamin M. Rhode,     Kirkland & Ellis LLP,    300 North LaSale,    Chicago, IL 60654-5412
aty            +Diana M. Perez,    O’Melveny & Myers LLP,     7 Times Square,    New York, NY 10036-6524
aty            +Eric Lopez Schnabel,     Dorsey & Whitney LLP,    51 W. 52nd Street,    New York, NY 10019-6119
aty             James E. O’Neill,     Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 PO Box 8705,    Wilmington, DE 19899-8705
aty            +Jeffrey D. Prol,     Lowenstein Sandler LLP,    One Lowenstein Drive,    Roseland, NJ 07068-1791
aty            +Jeffrey W. Dulberg,     Pachulski Stang Ziehl & Jones LLp,    10100 Santa Monica Boulevard,
                 13th Floor,    Los Angeles, CA 90067-4003
aty            +Jeremy D. Merkin,     Lowenstein Sandler LLP,    One Lowenstein Drive,    Roseland, NJ 07068-1791
aty            +Jinshu Zhang,    Dentons US LLP,    601 S. Figueroa Street,    Suite 2500,
                 Los Angeles, CA 90017-5709
aty             John Han,    Kobre & Kim LLP,    ICBC Tower, 6th Floor,    3 Garden Road,    Central,    HONG KONG
aty            +L. Katherine Good,     Potter Anderson & Corroon LLP,    1313 N. Market Street,    6th Floor,
                 Wilmington, DE 19801-6108
aty             Ray Liu,    Twin Towers (West), Suite 1503-1505,     B12 Jianguomenwai Avenue,    Chaoyang District,
                 Beijing,    100022,    CHINA
aty            +Suzzanne Uhland,     O’Melveny & Myers LLP,    Times Square Tower,    7 Times Square,
                 New York, NY 10036-6524
aty            +Vincent J. Roland,     Ballon Stoll Bader & Nadler PC,    729 Seventh Avenue 17th Floor,
                 New York, NY 10019-6887
aty            +Vincent J. Roldan,     Ballon Stoll Bader & Nadler, PC,    729 Seventh Avenue,    17th Floor,
                 New York, NY 10019-6887
aty            +Wenjie Sun,    Grandall & Partners Consulting LLC,     729 Seventh Avenue 17th Floor,
                 New York, NY 10019-6887
aty            +Yates M. French,     Kirkland & Ellis LLP,    300 North LaSalle,    Chicago, IL 60654-5412
14233147       +Shanghai Qichengyueming Investment Partnership Ent,      c/o John A. Moe, II,
                 601 S. Figueroa Street, 25th Floor,     Los Angeles, CA 90017-5704

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Huizhou Shibei Second Curve Capital Management Cen
cr                Wuxi Leyike Investment Ltd
cr                Wuxi Pule Investment Ltd
                                                                                                                    TOTALS: 3, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2019 at the address(es) listed below:
              Aaron H. Stulman   on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               astulman@potteranderson.com, lhuber@potteranderson.com;cgiobbe@potteranderson.com
              Alessandra Glorioso    on behalf of Creditor    Chongqing Strategic Emerging Industry Leeco Cloud
               Special Equity Investment Fund Partnership glorioso.alessandra@dorsey.com
              Brya Michele Keilson   on behalf of Creditor    China Consumer Capital Fund II, L.P.
               bkeilson@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
              Brya Michele Keilson   on behalf of Creditor    Ningbo Hangzhou Bay New Area Leran Investment
               Management Partnership (Limited Partnership) bkeilson@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Brya Michele Keilson   on behalf of Creditor    Linfen Investment Group, Ltd.
               bkeilson@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
                       Case 19-12220-KBO        Doc 180     Filed 12/21/19    Page 3 of 3



District/off: 0311-1          User: BonnieA               Page 2 of 2                  Date Rcvd: Dec 19, 2019
                              Form ID: pdfodc             Total Noticed: 19


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Brya Michele Keilson    on behalf of Creditor    Weidong Zhu bkeilson@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              Brya Michele Keilson    on behalf of Creditor    Jiaxing Haiwen Investment Partnership
               bkeilson@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
              Brya Michele Keilson    on behalf of Creditor    Chian Soft Growing Investment (WUXI) Partnership
               bkeilson@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
              Christopher M. Samis    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED
               CREDITORS csamis@potteranderson.com,
               cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;lhuber@potteranderson.com
              David L. Buchbinder    on behalf of U.S. Trustee    U.S. Trustee david.l.buchbinder@usdoj.gov,
               david.l.buchbinder@usdoj.gov
              Domenic E. Pacitti    on behalf of Creditor    Tibet Jinmeihua Investment Co. Ltd.
               dpacitti@klehr.com
              Dong Xu    on behalf of Creditor    Shanghai Lan Cai Asset Management Co, Ltd.
               Donna.Xu@kobrekim.com
              EScribers, LLC    operations@escribers.net
              Epiq Corporate Restructuring, LLC    nmrodriguez@epiqsystems.com
              Frederick B. Rosner    on behalf of Creditor    Shanghai Lan Cai Asset Management Co, Ltd.
               rosner@teamrosner.com
              Frederick B. Rosner    on behalf of Creditor    Shanghai Qichengyueming Investment Partnership
               Enterprise (Limited Partnership) rosner@teamrosner.com
              GianClaudio Finizio     on behalf of Interested Party    Nancheng O-Film Photoelectric Technology
               Co., LTD gfinizio@bayardlaw.com, bankserve@bayardlaw.com;lmorton@bayardlaw.com
              GianClaudio Finizio     on behalf of Interested Party    O-Film Global (HK) Trading Limited
               gfinizio@bayardlaw.com, bankserve@bayardlaw.com;lmorton@bayardlaw.com
              James E O’Neill    on behalf of Debtor Yueting Jia joneill@pszjlaw.com, efile1@pszjlaw.com
              Jared T. Green    on behalf of Creditor    Han’s San Jose Hospitality LLC jtgreen@svglaw.com,
               spappa@svglaw.com
              John A. Moe, II    on behalf of Creditor    Shanghai Qichengyueming Investment Partnership
               Enterprise (Limited Partnership) john.moe@dentons.com, Glenda.spratt@dentons.com
              L. Katherine Good     on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               kgood@potteranderson.com,
               cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
              Malhar S. Pagay    on behalf of Debtor Yueting Jia mpagay@pszyjw.com,
               snelson@pszyjw.com;smiller@pszyjw.com
              Matthew P. Austria    on behalf of Creditor    Shanghai Leyu Chuangye Investment Management Center
               LP maustria@austriallc.com, maustria@austriashrum.com
              Matthew P. Austria    on behalf of Creditor    China Minsheng Trust Co., Ltd.
               maustria@austriallc.com, maustria@austriashrum.com
              Matthew P. Austria    on behalf of Creditor    Jiangyin Hailan Investment Holding Co., Ltd.
               maustria@austriallc.com, maustria@austriashrum.com
              Morton R. Branzburg    on behalf of Creditor    Tibet Jinmeihua Investment Co. Ltd.
               mbranzburg@klehr.com, jtaylor@klehr.com
              Neil B. Glassman    on behalf of Interested Party    Nancheng O-Film Photoelectric Technology Co.,
               LTD bankserve@bayardlaw.com,
               nglassman@bayardlaw.com;jalberto@bayardlaw.com;bankserve@bayardlaw.com
              Neil B. Glassman    on behalf of Interested Party    O-Film Global (HK) Trading Limited
               bankserve@bayardlaw.com, nglassman@bayardlaw.com;jalberto@bayardlaw.com;bankserve@bayardlaw.com
              Sally E. Veghte    on behalf of Creditor    Tibet Jinmeihua Investment Co. Ltd. sveghte@klehr.com
              Scott D. Cousins    on behalf of Interested Party    Nancheng O-Film Photoelectric Technology Co.,
               LTD scousins@bayardlaw.com, lmorton@bayardlaw.com;tstoner@bayardlaw.com
              Scott D. Cousins    on behalf of Debtor Yueting Jia scousins@bayardlaw.com,
               lmorton@bayardlaw.com;tstoner@bayardlaw.com
              U.S. Trustee    USTPRegion03.WL.ECF@USDOJ.GOV
              Zhao Liu     on behalf of Creditor   Beijing Haidian Technology Financial Capital Holding Group
               Co., Ltd. liu@teamrosner.com
              Zhao Liu     on behalf of Creditor   Shanghai Lan Cai Asset Management Co, Ltd. liu@teamrosner.com
              Zhao Liu     on behalf of Creditor   Jinan Rui Si Le Enterprise Management Consulting Partnership
               liu@teamrosner.com
              Zhao Liu     on behalf of Creditor   China Minsheng Trust Co., Ltd. liu@teamrosner.com
              Zhao Liu     on behalf of Creditor   Shanghai Leyu Chuangye Investment Management Center LP
               liu@teamrosner.com
              Zhao Liu     on behalf of Creditor   Shanghai Qichengyueming Investment Partnership Enterprise
               (Limited Partnership) liu@teamrosner.com
                                                                                              TOTAL: 39
